Hodge, Chief Justice,
concurring. I fully agree with and join the majority opinion, both with respect to the ultimate result and its reasoning. I write separately, however, for the very limited purpose of highlighting the problems caused by the People’s seemingly irrational method of charging aiding and abetting.
*688As this Court has observed in numerous cases,1 and as the majority opinion succinctly explains, while title 14, section 11 of the Virgin Islands Code subjects an aider and abettor to the same punishment as a principal actor, the elements the People must prove beyond a reasonable doubt to convict a defendant of aiding and abetting are very different than those necessary to obtain a conviction under a primary actor theory. To establish liability for unauthorized possession of a firearm under a primary actor theory, the People simply need to prove that the defendant possessed a firearm and lacked a license or was otherwise not permitted to possess a firearm. See, e.g., Phillip v. People, 58 V.I. 569 (2013). However, to establish liability for the same offense under an aiding and abetting theory, the People must prove that someone else possessed a firearm without a license or other authorization, and that the defendant knowingly sought to facilitate that individual’s unauthorized possession. See People v. Clarke, 55 V.I. 473, 479 (V.I. 2011) (collecting cases).
“A criminal trial is a search for the truth; it is not a game of chess.” State v. Oster, 922 A.2d 151, 163 (R.I. 2007). It is for this reason that the United States Constitution establishes various protections to safeguard the rights of criminal defendants, including the Sixth Amendment right to timely notice of the charges so that the defendant and his attorney may prepare an adequate defense. Ambrose v. People, 56 V.I. 99, 103 (V.I. 2012). These protections also seek to minimize, to the extent possible, the “wide disparity between the ability of the prosecution with unlimited funds” and “an entire police force” and the resources available to a criminal defendant. People v. Linder, 5 Cal. 3d 342, 96 Cal. Rptr. 26, 486 P.2d 1226, 1229 (1971) (internal quotation marks omitted).
The tactics employed the People in this case —• and other cases as well2 — have gone beyond impermissibly turning the underlying criminal prosecution into a game of chess; a more apt analogy is that the People invited Todman to play a game of chess, and on the day of trial arrived with a golf ball, a club, and a tee, without providing any notice that the *689game might change. This is not a case where the People did not know which of two co-defendants served as the primary actor, or where a prosecution witness unexpectedly changed his story for the first time at trial to identify a defendant previously thought to be an aider and abettor as the primary actor. Nor is it a case where the defendant, seeking to defeat an aiding and abetting charge, sought a windfall by actively introducing evidence of his own guilt as a primary actor. Rather, this is a case where the People represented to both defense counsel and the Superior Court that Todman was guilty solely as an aider and abettor, but then proceeded to coherently present their case under a primary actor theory, including actively introducing evidence that Todman did not possess a firearms license — a fact wholly irrelevant to his liability as an aider and abettor — while not even attempting to prove that Smith, the possessor and alleged “other person,” lacked authorization to possess a firearm.
Simply put, this sort of conduct has no place in the American criminal justice system. When, as here, the People file an information that explicitly and unambiguously charges a defendant solely under an aider and abettor theory, and subsequently make no attempt to amend the information prior to trial, defense counsel should be able to take the People at its word, and prepare a defense accordingly. While Virgin Islands law places criminal defendants on notice that they must always expect to defend against the charge of aiding and abetting when charged as a primary actor, the same is not true when a defendant is charged solely as an aider and abettor.3 For this reason, as well as the reasons set forth in the majority opinion, I reverse Todman’s conviction.

 See, e.g., Fontaine v. People, 56 V.I. 571, 578 (V.I. 2012); People v. Clarke, 55 V.I. 473, 479 (V.I. 2011); Brown v. People, 54 V.I. 496, 505 (V.I. 2010).


 For instance, in one recent case, this Court criticized the People’s practice of stating in an information that a criminal defendant was “aided and abetted by another,” a phrase which was so confusing that even this Court could not ascertain whether the People had charged the defendant as a primary actor or an aider and abettor, resulting in this Court analyzing the sufficiency of the evidence under both theories. See Fontaine, 56 V.I. at 578-79, 581, 584-86.


 Importantly, I note that section 11 of title 14 of the Virgin Islands Code only provides that “[p]ersons within this section shall be prosecuted and tried as principals, and no fact need be alleged in the information against them other than is required in the information against the principal,” 14 V.I.C. § 11(c), but does not state that the opposite is true. Thus, while the Legislature has provided criminal defendants charged solely as primary actors in an information with constructive notice that the government may convict them on an aider and abettor theory at trial, it has not similarly authorized the government to convict criminal defendants charged solely as aider and abettors on a primary actor theory.